VOTO DISIDENTE DE LA
JUEZ PABON CHARNECO
- 2006 DTA 63
San Juan, Puerto Rico, a 28 de marzo de 2006
En el día de hoy, disentimos respetuosamente de los compañeros de Panel en su decisión de revocar el dictamen emitido por el Tribunal de Primera Instancia en el caso de autos. Mediante el mismo, dicho foro, inter alia, asumió jurisdicción para entender en la determinación inicial de custodia del menor William Michael Chico González.
Aunque no estamos de acuerdo con el resultado, el cual a nuestro entender se aparta de la norma esbozada por el Tribunal Supremo en estos casos, estamos contestes con los fundamentos que esgrime la Mayoría, al igual que con la relación del tracto procesal del caso, por lo que la adoptamos e incorporamos a la presente.
I
Las partes en el caso ante nuestra consideración contrajeron matrimonio el 26 de febrero de 1988, habiendo procreado a Francesca y a William Michael, el 2 de octubre de 1990 y el 27 de diciembre de 1991, *1211respectivamente. A tales efectos, William Michael cuenta al presente con 14 años de edad.
Surge de la demanda de divorcio juramentada incoada ante el Tribunal de Primera Instancia por María Mercedes González, en adelante, la recurrida, alegaciones de trato cruel y abuso físico y mental por parte de Edgar Miguel Chico Mangual, en adelante, el peticionario. La recurrida sufre de perlesía cerebral parcial, lo que se alegó no le impedía realizar las funciones propias de ama de casa. Asimismo, se planteó que el peticionario abusaba físicamente y verbalmente de William Michael, quien tiene problemas de aprendizaje siendo diagnosticado como autista. Lo anterior, se alegó, ha afectado severamente su progreso académico.
Alegadamente, el peticionario le señalaba a la recurrida que “estaba cansado de bregar con personas impedidas  El 11 de junio de 2004, hubo un incidente de violencia doméstica donde el peticionario  removió a la recurrida del hogar conyugal. Sobre el incidente y su secuela, se alegó:

15. La demandante (recurrida) fue severamente golpeada por su marido, el Demandante (peticionario) (sic), 11 de junio de 2004, quien la sacó del hogar dejándola junto con los hijos en casa de su hermano en Nueva Jersey.


16. Ante el deterioro físico, emocional y económico sufrido por la Demandante (recurrida), sus padres fueron a buscarla, trayéndola a Puerto Rico el 23 de junio de 2004, junto con los hijos con en (sic) consentimiento del demandado (peticionario).


17. A mediados de agosto de 2004, la hija menor regresó a Virginia con su padre (peticionario), ya que comenzaba el curso escolar y deseaba continuar sus estudios allá.


18. La Demandante (recurrida) y el menor han continuado viviendo en Puerto Rico, siéndole enviado algunas de sus pertenencias por el demandado (peticionario).


Id.

En esta etapa, cabe apuntar que las alegaciones de maltrato físico y verbal se manifestaron solamente en la recurrida y en William Michael.
En consecuencia, la recurrida solicitó, inter alia, la custodia de los menores, pensión alimentaria para beneficio de ambos, pensión ex-cónyuge, así como se expidiera una Orden de Protección a su favor.
Por su parte, conforme surge de autos, los procedimientos iniciados en el Estado de Virginia continuaron, otorgándosele la custodia provisional de ambos menores al peticionario.
El Tribunal de Primera Instancia en la Resolución emitida dictaminó que: “estando William Michael residiendo en Puerto Rico, encontrándose bajo tratamiento médico y cursando estudios en una escuela especial en Puerto Rico, no se presentó evidencia que refute que los mejores intereses del menor están atendidos en Puerto Rico”.  En consecuencia, dicho foro asumió jurisdicción para entender en la determinación inicial de custodia del menor William Michael. Declinó, por su parte, asumir jurisdicción sobre la determinación original de custodia de la menor, Francesca, y sobre las causas de divorcio, división de bienes y pensión pendente lite presentadas por la recurrida.
*1212Insatisfecho, el peticionario presentó recurso de certiorari ante nos.
II
El Tribunal Supremo ha apuntado que “la decisión de un tribunal, en torno a la custodia de un menor, es una a la que se debe llegar luego de realizar un análisis objetivo, sereno y cuidadoso de todas las circunstancias presentes en el caso ante su consideración, teniendo como único y principal objetivo el bienestar de los menores”. Rivera Aponte v. Morales Martínez, res. el 3 de marzo de 2006, 2006 J.T.S. 41. Véase, además, Ortiz García v. Meléndez Lugo, res. el 3 de marzo de 2005, 2005 J.T.S. 25; Santana v. Osorio, 116 D.P.R. 298, 301 (1985). “La determinación de cuáles son los mejores intereses del menor está enmarcada en el derecho que éste tiene a una correcta formación física, moral y espiritual”. Rivera Aponte v. Morales Martínez, supra.
Aun cuando el derecho de un progenitor a tener consigo a sus hijos es uno de superior jerarquía, el mismo tiene que ceder ante la facultad de parens patriae del Estado de salvaguardar y proteger el bienestar del menor. Ortiz García v. Meléndez Lugo, supra.
Decidir lo que responde al mejor bienestar del menor entraña una gran responsabilidad. A tales efectos, y a tenor con la jurisprudencia, somos de opinión que la determinación de los tribunales debe ir dirigida teniendo como norte dicho bienestar, sin otras consideraciones que puedan desviarnos del mismo. “Cuando la decisión tiene como fundamento alegados malos tratos a ese menor, aquello que se supone grave de suyo, se toma en algo aún más complejo”. Pena v. Pena, res. el 15 de junio de 2005, 2005 J.T.S. 89.
III
En el caso de autos, el estado residencia del menor William Michael es Puerto Rico, toda vez que, al momento de instarse la causa de autos, llevaba viviendo poco más de diez (10) meses en la Isla. Sobre el particular, la ponencia mayoritaria suscrita por el ilustrado compañero Hon. Guillermo Arbona Lago, así lo determina. Concurrimos con dicha decisión.
Sin embargo, la opinión mayoritaria dictamina y citamos:

Tras un análisis ponderado de los criterios antes esbozados y ante los hechos particulares que esta causa informa, entendemos que se sirven mejor los fines de la justicia al declinar asumir jurisdicción en este caso. Veamos.


Se trata aquí de dos trámites independientes, presentados en foros judiciales distintos, 
 en los que ambos demandantes, deforma separada, reclaman para sí la custodia de sus dos hijos.

Si bien es cierto que al amparo de la PKPA, Puerto Rico es foro con jurisdicción para entender en la determinación inicial de custodia del menor William Michael, y Virginia es foro con jurisdicción para considerar los asuntos de custodia relativos a la hermana de éste, Francesca, ello no abonaría a la realidad litigiosa de que aquí se trata de la disolución legal de un matrimonio, una pareja y una familia....

Entendemos que en esta causa la bifurcación procesal resulta perjudicial para todas las partes involucradas, no sólo por el costo emocional y económico que representa para los litigantes, sino también por la prolongación y la posible disparidad de criterios que provocaría la duplicación de trámite en dos foros distintos, así como el gasto innecesario de los recursos del tribunal que significaría atender en dos foros un asunto que debe y puede ser resuelto en un solo foro, para el beneficio de una misma familia.

*1213Véase, págs. 15 y 16 de la Sentencia.
Respetuosamente diferimos de lo anterior. Somos de opinión que consideraciones de naturaleza procesales no pueden tener supremacía sobre el mejor bienestar del menor, a la luz de los hechos ían particulares que informa esta causa. No podemos avalar hacer abstracción del bienestar del menor, a la luz de consideraciones económicas y/o emocionales las cuales las partes perjudicadas no han levantado.  No debemos imponerle a una parte nuestra percepción particular de las posibles consecuencias de sus decisiones.
En el caso de autos, concurro con el Tribunal de Primera Instancia, al dictaminar que, mientras se dilucida su custodia, el mejor bienestar de William Michael reside en Puerto Rico. Pesa profundamente sobre nuestra decisión la edad de William Michael, un adolescente de 14 años, su condición de salud diagnosticada como Autistic Disorder, condición que requiere recibir servicios psiquiátricos en Puerto Rico. La consideración de estos factores es fundamental, ya que inciden sobre los mejores intereses del menor.
Al presente, William Michael recibe atención médica en Puerto Rico. De hecho, surge de autos una evaluación del Dr. Ohel Soto-Raicé que señala:

“William Chico is an adolescent with a diagnosis of Autistic Disorder. He has been under psychiatric treatment since September 20, 2004. He has receivedpsychopharmacologic treatment with risperidone 0.25 mg twice a day. He has been able since then to decrease his impulsivity and strict pattern of behaviors to the point of being able to join the academic setting. In the academic environment, he is also going to be receiving physical therapy, occupational therapy, and speech therapy. ”

Véase, pág. 79 del Apéndice.
A su vez, el menor lleva residiendo en Puerto Rico desde verano de 2004 y asiste a una escuela especial, siendo cuidado por su madre. Está recibiendo terapias física, ocupacional y del habla.
Asimismo, surge de la Resolución recurrida que la Procuradora de Familia le apuntó al tribunal a quo que el menor se ve contento, bien atendido y aparenta tener una muy buena relación con su siquiatra. Dicha funcionaría expresó que el menor le señaló que no deseaba irse de Puerto Rico y que “Virginia is Hell”. 
Por otro lado, durante el tiempo que el menor ha residido en Puerto Rico no han surgido alegaciones ni se ha demostrado que el cuido brindado por la recurrida era inapropiado o que éste estuviese en algún riesgo.
Somos de opinión que, a la luz de lo señalado anteriormente, remover del entorno que William Michael ha vivido durante los pasados años iría en detrimento de su condición mental y emocional. Nos preocupa, a su vez, que nada surge de autos el tratamiento que recibirá en Virginia mientras se dilucida la custodia permanente del menor. Tampoco los arreglos hechos con respecto a su cuido diario y la escuela a la que asistiría, así como sus terapias. Nótese que una vez remitido nuestro mandato, William Michael deberá ser entregado a su padre, por lo que, a nuestro entender, los señalamientos anteriores cobran relevancia.
Por último, y no menos importante, obra en autos un Separation Agreement  preparado por la abogada del peticionario en Virginia donde éste propone la custodia compartida de los menores, permaneciendo la custodia física de William Michael, en la recurrida. Entendemos que lo anterior es demostrativo que existe intención del peticionario de no retener la custodia física de William Michael, por lo que remover al menor de la jurisdicción de Puerto Rico, en esta etapa, sería acceder a una petición que resulta incongruente con el récord ante nuestra consideración.
*1214El tribunal a quo, al emitir su determinación, evaluó las circunstancias particulares del caso a la luz de la jurisprudencia. Dicho foro consideró todos los elementos relativos al bienestar físico y emocional del menor al momento de emitir su dictamen, norte a seguir en estos casos. En su Resolución, el foro de instancia evaluó el efecto que tendría el traslado sobre el efecto emocional, físico y educativo. Esta evaluación se realizó conforme los factores y criterios esbozados en el ordenamiento jurídico.
En síntesis, tomando como norte las disposiciones legales .y la jurisprudencia, el balance más racional y justiciero apunta a que el mejor bienestar del menor reside en Puerto Rico.
ÍV
Por los fundamentos arriba esbozados, denegaríamos la expedición del auto solicitado, por entender que el dictamen del Tribunal de Primera Instancia es correcto en derecho.
Mildred G. Pabón Chameco Jueza de Apelaciones